Citation Nr: 1027898	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  99-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Christopher Corsones, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the Veteran's claim of 
entitlement to service connection for a back disability.

The Veteran previously testified before a Veterans Law Judge at 
the RO (Travel Board hearing) in August 2001.  A transcript is of 
record.

This matter was remanded by the Board in October 2001 for further 
evidentiary development.  In a November 2002 decision, the Board 
denied entitlement to service connection for a back disorder.

The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) and in April 2004, the Court 
vacated the Board's decision and remanded the matter for 
readjudication.

In July 2008, the Board again remanded this matter in compliance 
with the April 2004 Court order.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

As noted above, the Veteran provided testimony at a hearing 
before a Veterans Law Judge in August 2001. That Veterans Law 
Judge has since retired from the Board. The Veteran is entitled 
to a hearing with a Veterans Law Judge who will decide his 
appeal. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2009). 

The Board notified the Veteran of his right to another hearing in 
July 2010.  In July 2010, the Veteran requested to attend a 
Travel Board hearing at the RO before a Veterans Law Judge in 
connection with his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran should be scheduled for a Travel 
Board hearing before a Veterans Law Judge at 
the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



